          Case 1:18-cv-11642-VM-DCF Document 170-4 Filed 10/14/20 Page 1 of 2
                                                                              Court-Appointed Receiver for Link Motion , Inc.

    Robert W. Seiden                                                          Pursuant· to The Honorable Victor Ma rrero
                                                                              { lnited Stat~ District Court Southern District of New \'ork



Robert W. Seiden, Esq. I Seiden Law Group LLP
469 Seventh A venue, 5t h Floor
New York, New York 10036
Tel: 2 12.523 .0686


February 18, 2020

Via Email

Michael Maloney
Felicello Law P.C.
1140 Avenue of the Americas, 9th Floor
New York, NY 10036
mmaloney@felicellolaw.com

Re: Baliga, et al. v. Link Motion Inc., et al. , Case No. 1:18-cv-11642 (the "Action") Demand for
Indemnification

Dear Mr. Maloney,

        I am the Receiver for Link Motion Inc. ("LKM") and write in response to your February
5, 2020 letter (the "Demand") demanding immediate payment for Vincent Wenyong Shi's legal
fees pursuant to an Indemnification Agreement for Directors and Officers, dated March 10, 2011
(the "Indemnification Agreement"), by and between Mr. Shi and LKM. 1

           The Demand is deficient on multiple grounds.

        Mr. Shi has failed to comply with Section 7 of the Indemnification Agreement, which
requires an "undertaking in writing to repay any advances if it is ultimately determined as
provided in subparagraph 8(b) of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement. " 2

       Further, Mr. Shi has failed to provide ''reasonable evidence that such Expenses have been
incurred by [Mr. Shi] in connection with such Proceeding" as required by Section 7. CKR Law
LLP rendered legal services to both Mr. Shi and LKM and (based on the Client Ledger Repott


1
 The Receiver for LKM was not a party to the Indemnification Agreement.
2
  "Advancement of Expenses. The Expenses incurred by the Indemnitee in any Proceeding shall
be paid promptly by the Company in advance of the final disposition of the Proceeding at the
written request of the lndemnitee to the fullest extent pennitted by applicable law; provided,
however, that the Indemnitee shall set fo11h in such request reasonable evidence that such
Expenses have been incurred by the Indemnitee in connection with such Proceeding, a statement
that such Expenses do not relate to any matter described in subparagraph 9(a) of this Agreement,
and an undertaking in writing to repay any advances if it is ultimately determined as provided in
subparagraph 8(b) of this Agreement that the lndemnitee is not entitled to indemnification under
this Agreement." Section 7 of the Indemnification Agreement.

                                                                EXHIBIT D
                                                Robert W. Seiden. Esq. ICo u11-Appointcd Receiver
      Case 1:18-cv-11642-VM-DCF Document 170-4 Filed 10/14/20 Page 2 of 2



provided by you in Appendix B to the Demand) appears to have received payment for those
services. The Receiver has not been provided any evidence that Mr. Shi paid for those services
and has not been provided any invoices for such services. 3 FUither, given Mr. Shi's obstruction
of the Receiver' s efforts and the Receiver' s concern that Mr. Shi has fraudulently diverted
LKM ' s assets to himself, we will need to understand the source of funds paid to CKR Law LLP
prior to any decision regarding indemnification.

         Moreover, the Sixth Amended and Restated MemorandUin of Association ofLKM
provide for indemnification of directors and officers "otherwise than by reason of his own
dishonesty, actual fraud or willful default, in connection with the execution or discharge of his
duties, powers, authorities or discretions as a Director or officer of the Company." The Receiver
notes that although the Demand is procedurally defective for the reasons discussed above, and
thus it is not necessary for the Receiver to make a final determination as to whether Mr. Shi is
entitled to indemnification, Mr. Shi may not have the right to indemnification under Section 8 of
the Indemnification Agreement since Mr. Baliga alleges that Mr. Shi engaged in fraud.



~;;_µ~
Robert W. Seiden, Esq.
Court-Appointed Receiver for Link Motion, Inc.




3
 The Receiver has recently become aware that in what appears to be a violation of the
Receivership order, CKR Law LLP purportedly appeared and submitted a responsive statement
in a U.S. Department of Labor action on behalf of LKM after the Receiver was appointed and
without consulting with or authorization from the Receiver or his counsel. See Mathison v. Link
A1otion US, Inc. f/kla Nq Mobile US, Inc. (Charge No. 6-1730-19-064).


                               Robert W. Seiden, Esq. ICou1i-Appointed Rc:cciver
